Citation Nr: 1632982	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-24 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board notes that service connection for a "nervous condition" was denied in a February 1996 rating decision, and a petition to reopen the previously denied claim for a "nervous disorder, including anxiety and paranoid schizophrenia" was denied in a December 2003 rating decision.  The Board concludes that the psychiatric claim currently on appeal is the same claim as denied in the prior 1996 and 2003 rating decisions, as the Veteran has described the same disability in each claim and asserted that his current symptoms have been consistent since service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); Velez v. Shinseki, 23 Vet. App. 199 (2009).  The Board has accordingly broadened the issue on appeal as reflected on the title page.

The Veteran submitted two VA Forms 9 in this appeal, one requesting a Board hearing and the other not indicating a hearing preference.  In January 2015, the RO sent the Veteran a letter asking him to clarify his hearing preference.  The letter advised that if the Veteran did not respond in 30 days, a decision might be made on his claim.  In March 2015, the Veteran responded, indicating that he had difficulty traveling and could not be present.  He instead requested a "30 day decision."  The Board construes the March 2015 statement as a withdrawal of his prior hearing request.  


FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran initiated an appeal of that decision, but withdrew his appeal during a July 2005 Board hearing.

2.  Evidence received since the December 2003 decision is cumulative and redundant of evidence already of record, and does not raise a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision denying the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2015).

2.  New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

His claim was initially denied in a February 1996 rating decision on the basis that his psychiatric disorder was not incurred in or caused by service and did not have its onset within the one-year presumptive period for psychosis.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of its issuance.  Thus, the February 1996 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

In April 2003, the Veteran filed a petition reopen the previously denied claim, which was denied in a December 2003 rating decision.  The RO's adjudication of the claim included consideration of the Veteran's September 1978 hospitalization for paranoid reaction, outside the one-year presumptive period for psychosis.   The Veteran initiated an appeal of this determination to the Board; however, during his July 2005 Board hearing he withdrew his appeal of this issue.  See July 2005 Board Hearing Transcript at 2; see also 20.204.  Moreover, no new and material evidence was received between the March 2005 Supplemental Statement of the Case and the July 2005 Board hearing.  Thus, the December 2003 rating decision is also final.  See 38 U.S.C.A. § 7105(c); Bond, supra; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.204(c), 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Since the December 2003 rating decision, new medical and lay evidence has been associated with the claims file.

Specifically, VA and private treatment records, as well as medical records associated with the Veteran's claim for SSA benefits, have been added to the claims file.  While these records are new, in that they were not considered in the prior denial, they are not material because they do not show a connection between the Veteran's psychiatric disorder and his active military service.  Instead, these records simply show ongoing treatment and evaluations of his disability.

The claims file contains service treatment records (STRs) marked with a receipt date of April 17, 2012.  However, these records are duplicative of those already contained in the claims file and were considered in the previous denial.  Thus, they are not new.

In June 2014, the Veteran presented for an informal conference with a Decision Review Officer (DRO) at the RO.  During that conference, the Veteran and the DRO discussed the contents of some of his service records, as well as post-service treatment of his acquired psychiatric disorder.  As nothing in the conference report relates to an unestablished fact necessary to substantiate the claim, it is not material.

Regarding the Veteran's newly submitted lay statements, he has presented no new argument for service connection and has instead continued to allege that he has an acquired psychiatric disorder related to his service.  Thus, the newly submitted evidence is cumulative of previously considered evidence.

In sum, the Veteran has provided no new evidence showing that an acquired psychiatric disorder had its onset in service or is otherwise related to service, or that psychosis manifested to a compensable degree within one year of separation from service.  In short, as the evidence submitted since the prior final denial does not relate to the bases of that denial, the requirements of 38 C.F.R. § 3.156(a) are not met, and the previously denied claim of entitlement to service connection for an acquired psychiatric disorder is not reopened.  Thus, the benefit sought on appeal is denied.



ORDER

New and material evidence having not been received, the petition to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


